Exhibit 10.3

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“IP Security Agreement”), dated
as of April 22, 2016, is made by TWIN DISC, INCORPORATED, a Wisconsin
corporation (the “Grantor”) in favor of BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch (the “Administrative Agent”), as
Administrative Agent for the secured parties under the Credit Agreement referred
to below (the “Secured Parties”).

 

WHEREAS, Grantor has entered into a Credit Agreement, dated as of even date
herewith (the “Credit Agreement”), with the Administrative Agent, the Lenders
(the “Lenders”) from time to time parties thereto, and the guarantors (the
“Guarantors”) from time to time parties thereto.

 

WHEREAS, as a condition precedent to the making of loans by the Lenders under
the Credit Agreement, Grantor has executed and delivered to the Administrative
Agent that certain Security Agreement, dated as of even date herewith, made by
and between the Grantor and the Administrative Agent (the “Security Agreement”).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed to execute and deliver this IP Security Agreement, for recording
with national, federal and state government authorities, including, but not
limited to, the United States Patent and Trademark Office and the United States
Copyright Office.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees with the Administrative Agent
as follows:

 

1.     Grant of Security. Grantor hereby pledges and grants to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in and to all of the right, title and interest of Grantor in, to and
under the following, wherever located, and whether now existing or hereafter
arising or acquired from time to time (the “IP Collateral”):

 

(a)     the patents and patent applications set forth in the Perfection
Certificate dated contemporaneously herewith from Grantor (the “Perfection
Certificate”) and all reissues, divisions, continuations, continuations-in-part,
renewals, extensions and reexaminations thereof and amendments thereto (the
“Patents”);

 

(b)     the trademark registrations and applications set forth in the Perfection
Certificate, together with the goodwill connected with the use of and symbolized
thereby and all extensions and renewals thereof (the “Trademarks”), excluding
only United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant, attachment or enforcement of a
security interest therein would, under applicable federal law, impair the
registrability of such applications or the validity or enforceability of
registrations issuing from such applications; 

 

 
1

--------------------------------------------------------------------------------

 

 

(c)      the copyright registrations, applications and copyright registrations
and applications exclusively licensed to each Grantor set forth in the
Perfection Certificate, and all extensions and renewals thereof (the
“Copyrights”);

 

(d)     all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;

 

(e)     any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and

 

(f)     any and all claims and causes of action, with respect to any of the
foregoing, whether occurring before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

 

2.     Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this IP Security Agreement upon
request by the Administrative Agent.

 

3.     Loan Documents. This IP Security Agreement has been entered into pursuant
to and in conjunction with the Security Agreement, which is hereby incorporated
by reference. The provisions of the Security Agreement shall supersede and
control over any conflicting or inconsistent provision herein. The rights and
remedies of the Administrative Agent with respect to the IP Collateral are as
provided by the Credit Agreement, the Security Agreement and related documents,
and nothing in this IP Security Agreement shall be deemed to limit such rights
and remedies.

 

4.     Execution in Counterparts. This IP Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this IP Security Agreement by facsimile or in electronic
(i.e., "pdf" or "tif" format) shall be effective as delivery of a manually
executed counterpart of this IP Security Agreement.

 

5.     Successors and Assigns. This IP Security Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

6.     Governing Law. This IP Security Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this IP Security Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the laws of the United States and the State of Wisconsin,
without giving effect to any choice or conflict of law provision or rule.

 

7.     Notices. All written notices and other communications required hereunder
shall be sent to addresses as set forth in the Credit Agreement.

 

 

[Signatures on Following Page]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

TWIN DISC, INCORPORATED

 

By  ________________________________

Name: Jeffrey S. Knutson

Title: Vice President – Finance and Chief

Financial Officer

 

 

 

BANK OF MONTREAL,

as Administrative Agent

 

 

By  _________________________________

Name: Jason Hoefler

Title: Director

 

 

 

 

[Signature Page - Intellectual Property Security Agreement] 